               Case 2:20-cv-01040-JCC Document 1 Filed 07/02/20 Page 1 of 7




1

2

3

4

5

6

7

8

9

10

11                         UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
12
     INA PERCIVAL, an individual and resident of the
13   State of Washington,                                    Cause Number# 2:20-cv-01040

14                                             Plaintiff,    PLAINTIFF’S CIVIL COMPLAINT
                                                             FOR DAMAGES
15                             v.
16
     LAINA POON, an individual and resident of the
17   State of Washington,

18                                             Defendant.
     TO: United States District Court Western District of Washington Court Clerk
19   TO: Laina Poon, Plaintiff
20
                                                I. CIVIL COMPLAINT
21
            COMES NOW the Plaintiff, INA PERCIVAL (“Plaintiff”), by and through her attorney of record,
22
       Edward C. Chung and the law firm of CHUNG, MALHAS & MANTEL, PLLC., for causes of action against
23

24     Defendant, LAINA POON. Plaintiff hereby files with this Court and serves upon Defendant,

25     LAINA POON, Plaintiff’s Civil Complaint for Damages. Plaintiff’s alleges the following factual

26     averments and legal claims for damages as follows:
27
28


     PLAINTIFF’S CIVIL COMPLAINT FOR DAMAGES - PAGE 1 OF 7
                                                                              CHUNG, MALHAS & MANTEL, PLLC
                                                                                    1037 NE 65th Street, Suite 80171
                                                                                        Seattle, Washington 98115
                                                                           Phone: (206) 264-8999 ♦ Facsimile (206) 264-9098
                    Case 2:20-cv-01040-JCC Document 1 Filed 07/02/20 Page 2 of 7




1                                               II.   PARTIES AND JURISDICTION
2
          2.1 Plaintiff, Ina Percival at all times material hereto was residents of King County, Washington.
3
          2.2 Defendants, Lana Poon, is a resident of King County Washington.
4
          2.3 This Court has jurisdiction because Plaintiff’s claims for damages involves a federal question
5             wherein Defendant’s conduct was in violation of 18 U.S.C. §2510, et. seq. Plaintiff seeks recovery
              for civil damages which are recoverable under the 25 U.S.C. §2520. Defendant’s acts, as alleged
6             herein, is for unlawful conduct performed entirely within the State of Washington and within the
7             federal jurisdiction of this Court.

8         2.4 This court has jurisdiction and venue is proper because the incident which gave rise to the lawsuit
              took place in Washington State.
9
                                                 III. FACTUAL ALLEGATIONS
10              (Plaintiff re-alleges paragraphs 1.1 through 2.4 and incorporates them herein as if set forth in full.)
11        3.1    Plaintiff and Defendant entered a state registered domestic partnership in May 2008. During the
                course of the partnership, Defendant was not acting with honesty, good faith or fairly toward
12              Plaintiff which lead to a dissolution of their relationship on December 2, 2018. Plaintiff, as a result
                of Defendant’s action was financially damaged.
13

14
          3.2    On October 16, 2018 Defendant illegally obtained an audio recording without the permission of
15               Plaintiff and subsequently distributed this recording to third parties with the intent of disparaging
                 Plaintiff and placing her in false light for the purposes of humiliating her, to undermine her
16               custodial rights, and as a means to exert power and control as part of a pattern of domestic abuse.

17
          3.3    Defendant has made public false and defamatory statements regarding Plaintiff that are legally
18               actionable. The dissemination of false, defamatory statements caused Plaintiff to suffer severe
                 emotional distress and monetary damages. The use of such statements, for the purposes of obtaining
19               child custody and inflict financial damage to the Plaintiff amounted to extreme and outrageous
                 conduct.
20

21
          3.4    The day the 911 call was made, Defendant forced Plaintiff into a bedroom with pushing and shoving
22               and backed her into a closet, threatening to inflict harm to their children in common, and referencing
                 prior physical acts to inflict fear and intimidation and raising the threat of harm to Plaintiff. A
23               protection order was obtained. This action and these threats followed a pattern of emotional and
                 psychological abuse, including implied threats of pending physical harm to the plaintiff.
24
25
          3.5    Defendant Intentionally Inflicted emotional distress upon Plaintiff.
26
27   //
28


     PLAINTIFF’S CIVIL COMPLAINT FOR DAMAGES - PAGE 2 OF 7
                                                                                        CHUNG, MALHAS & MANTEL, PLLC
                                                                                              1037 NE 65th Street, Suite 80171
                                                                                                  Seattle, Washington 98115
                                                                                     Phone: (206) 264-8999 ♦ Facsimile (206) 264-9098
                 Case 2:20-cv-01040-JCC Document 1 Filed 07/02/20 Page 3 of 7




1                                          IV. CAUSES OF ACTION
                 (Plaintiffs re-allege paragraph 1.1 through 3.5 above as though fully set forth in this claim)
2

3
                                             FIRST CAUSE OF ACTION
4           (Violation of Electronic Communications Privacy Act of 1986 (“ECPA”), 18 U.S.C. §2510, et. seq.)

5     4.1      On October 16, 2018, Defendant, without consent, audio recorded Plaintiff in her family residence
               and thereafter, on information and belief, publicly disseminated this audio recording through
6              social media platforms and across state lines with the knowing intent of disparaging Plaintiff
7              publicly and using Plaintiffs’ recorded statements in conjunction with a state court custody case
               involving her children. Her stated intention was to both undermine the Plaintiff’s role as the
8              primary custodial parent and to inflict financial harm, maximizing the significant financial power
               of the Defendant over the Plaintiff.
9
      4.2      Defendant, by her conduct, intercepted Plaintiff’s communications in the manner described above,
10             is in violation of Electronic Communications Privacy Act of 1986 (“ECPA”), 18 U.S.C. §2510,
               et. seq.
11
      4.3      Pursuant to 18 U.S.C. §2510 (b) Plaintiff seeks Defendant’s action was unlawful and was obtained
12
               for tortious purposes. Plaintiff, as well as statutory and punitive damages. This Court should
13             further, in this action, assess the actual damages suffered by the Plaintiff and any financial gain
               made by the violator.
14
                                              SECOND CAUSE OF ACTION
15                             (Violation of Washington State’s Privacy Act, RCW 9.73.060)
16
      4.4        On October 16, 2018, Defendant, without consent, wrongfully audio recorded Plaintiff in her
17               family residence and thereafter publicly disseminated this audio recording through social media
                 and across state lines with the knowing intent of disparaging Plaintiff publicly and with the intent
18               of using and disclosing Plaintiffs’ oral communications in conjunction with the state court
                 custody case.
19
      4.5        Defendant, without consent, audio recorded Plaintiff’s communications in the manner described
20
                 above, is in violation of Washington State’s Privacy Act, RCW 9.73.060.
21
      4.6        Pursuant to RCW 9.73.060, Plaintiff is entitled to actual damages, including mental pain and
22               suffering endured by her on the account of Defendant’s violation of the provisions, damages to
                 computed at the rate of one hundred dollars a day, reasonable attorney's fee and other costs of
23               said litigation.

24                                              THIRD CAUSE OF ACTION
25                                      (Intentional Infliction of Emotional Distress)
      4.7       Defendant intentionally inflicted emotional distress by audio recording Plaintiff in her family
26
                residence and without her consent. Plaintiff then disseminated said audio recording to third
27              parties via electronic means for the purposes of causing emotional distress and for the purposes
28              of using said information related to a child custody matter.


     PLAINTIFF’S CIVIL COMPLAINT FOR DAMAGES - PAGE 3 OF 7
                                                                                      CHUNG, MALHAS & MANTEL, PLLC
                                                                                            1037 NE 65th Street, Suite 80171
                                                                                                Seattle, Washington 98115
                                                                                   Phone: (206) 264-8999 ♦ Facsimile (206) 264-9098
               Case 2:20-cv-01040-JCC Document 1 Filed 07/02/20 Page 4 of 7




1

2     4.9     Defendant, restrained Plaintiff within her family home by not allowing her to leave a closet and
              using threats of harm to their children in common, intimating the threat of physical harm by her
3             upon the Plaintiff, and essentially instilling fear upon Plaintiff. Pursuant to RCW 9.73.060,
              Plaintiff is entitled to her mental pain and suffering in damages.
4
      4.10    Defendant’s actions were extreme and outrageous and intended to cause emotional distress to
5             Plaintiffs in that she unlawfully recorded Plaintiff in a place where she had an expectation of
              privacy and security. Moreover, using the audio recording for the purposes of disparaging and
6             obtaining child custody to avoid paying child and spousal support is outrageous and caused
              Plaintiff emotional and financial distress.
7
      4.11    Plaintiff continues to suffer emotional distress, and physical harm, including anxiety, nausea,
8             sleeplessness, headaches and anxiety about the ongoing safety, health and well-being of her
              children as a result of their privacy and sense of safety being so maliciously violated.
9
                                             FOURTH CAUSE OF ACTION
10
                                                  (Civil Assault)
11
      4.12    On October 15, 2018, Defendant, restrained Plaintiff within her family home by not allowing her
12            to leave a closet and with intent of causing harm, referenced Defendant’s prior physical acts of
              violence and Plaintiff’s chronic injuries, for the sole purposes of causing fear of a harmful contact
13            and apparent, present ability to cause the harm.
14    4.13    Defendant’s conduct created an apprehension of an imminent harmful or offensive contact upon
              Plaintiff that as a matter of law subjects Defendant to liability to Plaintiff for common law assault.
15

16    4.14    Based on said conduct, Plaintiff seeks monetary damages in an amount to be determined at trial.
                                             FIFTH CAUSE OF ACTION
17                                                  (False Imprisonment)

18    4.15    On October 15, 2018, Defendant, restrained Plaintiff within her family home by not allowing her
              to leave a closet using threats of harm to herself and their children in common for the purposes
19            of instilling fear and restraining Plaintiff’s movement.
      4.16    Defendant’s conduct was a willful restraint on Plaintiff’s movement, without consent; and
20
              without authority of law.
21    4.17    Based on said conduct, Plaintiff seeks monetary damages in an amount to be determined at trial.
22
                                               SIXTH CAUSE OF ACTION
23                                              (Breach of Fiduciary Duty)
24
      4.18    In May 2008 Plaintiff and Defendant entered a state registered domestic partnership. During the
25            course of the partnership, Defendant was not acting with honesty, good faith or fairly toward
              Plaintiff caused Plaintiff to sustain monetary damages and a dissolution of their relationship on
26            December 2, 2018. In fact, Defendant willfully withheld issues related to sexual and gender
27            identify from the Plaintiff, issues that would have precluded any agreement to cohabitation.
28


     PLAINTIFF’S CIVIL COMPLAINT FOR DAMAGES - PAGE 4 OF 7
                                                                                     CHUNG, MALHAS & MANTEL, PLLC
                                                                                          1037 NE 65th Street, Suite 80171
                                                                                              Seattle, Washington 98115
                                                                                 Phone: (206) 264-8999 ♦ Facsimile (206) 264-9098
               Case 2:20-cv-01040-JCC Document 1 Filed 07/02/20 Page 5 of 7




1     4.19    Defendant owed Plaintiff a fiduciary duty. Plaintiff breached said duty during the course of their
              partnership. Plaintiff sustained monetary damages caused by Defendant’s breach.
2
      4.20    Under Washington State law, civil torts following a dissolution of a partnership or marital
3
              relationship allows an aggrieved party to assert a claim against the party causing them damage.
4             See, Goode v. Martinis, 58 Wash.2d 229, 361 P.2d 941 (1961) (allowed action for battery to
              proceed after the divorce decree); Beam v. Beam, 18 Wash.App. 444, 569 P.2d 719 (1977), review
5             denied, 90 Wash.2d 1001 (1978) (allowed separate actions); see also, Plankel v. Plankel, 68
              Wash.App. 89, 841 P.2d 1309 (1992).
6                                           SEVENTH CAUSE OF ACTION
                                               (Intrusion Upon Seclusion)
7
      4.21 On October 15, 2018, Defendant intruded into the plaintiff's private affairs of Plaintiff by invading
8          the Plaintiff’s domicile and refusing to leave according to all prior arrangements. These
           arrangements included the Defendant having voluntarily vacated the home weeks before in
9
           acknowledgement that said home was and would remain the sole residence of the Plaintiff and their
10         children in common, while parties negotiated the terms of divorce. The intrusion occurred at 987
           22nd Avenue and when the Defendant knew that Plaintiff and her children would be alone in the
11         residence for the first time since Defendant had vacated the residence.

12
      4.22 Defendant’s conduct was objectionable to a reasonable person and Plaintiff was damaged in an
13         amount to be proven at trial.
14
                                             EIGHTH CAUSE OF ACTION
15
                                                   (False Light)
16
      4.24 On information and belief, Defendant, on October 16, 2018, publicly disclosed information about
17         the Plaintiff electronically to third parties and through various social media Platforms. Specifically,
           Defendant This information placed the Plaintiff in a false light; and would be highly offensive to
18
           any reasonable person.
19
      4.25 Defendant’s conduct was objectionable to a reasonable person and Plaintiff was damaged in an
20         amount to be proven at trial.

21
                                              NINTH CAUSE OF ACTION
22                                             (Defamation of Character)
23
      4.26   On information and belief, Defendant, communicated to a third-party, false and defamatory
24           statements concerning Plaintiff that was unprivileged and that caused Plaintiff to sustain monetary
             damages.
25
26    4.27   Defendant’s false and defamatory statements were communicated to multiple Third-Parties and
             were part of a campaign to emotionally and psychologically abuse the Plaintiff, to isolate Plaintiff
27
28


     PLAINTIFF’S CIVIL COMPLAINT FOR DAMAGES - PAGE 5 OF 7
                                                                                   CHUNG, MALHAS & MANTEL, PLLC
                                                                                         1037 NE 65th Street, Suite 80171
                                                                                             Seattle, Washington 98115
                                                                                Phone: (206) 264-8999 ♦ Facsimile (206) 264-9098
                 Case 2:20-cv-01040-JCC Document 1 Filed 07/02/20 Page 6 of 7




1              from friends and family and her support network, and meant to inflict significant and intentional
               harm.
2
       4.28    Defendant’s conduct was tortious, and Plaintiff seeks monetary damages against Defendant for
3
               the Defamation of Character in an amount to be proven at trial.
4
                                                  V. PRAYER FOR RELIEF
5             Plaintiff re-alleges paragraphs 1.1 through 4.28 and incorporates them herein as if set forth in full.
6
        WHEREFORE, based on said conduct alleged in this Civil Complaint, Plaintiff respectfully requests
7
     that this Court grant the following relief:
8

9      5.1    An award to Plaintiff of her costs and expenses of this litigation, including reasonable attorney’s
              fees in accord with 18 U.S.C. §2510 (b) and RCW 9.73.060 .
10
       5.2    An award of punitive damages pursuant to 18 U.S.C. §2510 (b)
11
       5.3    Any such other statutory or further relief as the Court may deem just and proper under the circumstances.
12

13

14                    Respectfully submitted this 2nd of July, 2020.
15

16                                                     CHUNG, MALHAS & MANTEL, PLLC.

17
                                                       /s/ Edward C. Chung                       .
18                                                     Edward C. Chung, WSBA # 34292
                                                       Attorney for Plaintiff
19

20

21

22

23

24
25
26
27
28


     PLAINTIFF’S CIVIL COMPLAINT FOR DAMAGES - PAGE 6 OF 7
                                                                                   CHUNG, MALHAS & MANTEL, PLLC
                                                                                         1037 NE 65th Street, Suite 80171
                                                                                             Seattle, Washington 98115
                                                                                Phone: (206) 264-8999 ♦ Facsimile (206) 264-9098
               Case 2:20-cv-01040-JCC Document 1 Filed 07/02/20 Page 7 of 7




1                                           DECLARATION OF SERVICE
2    I, Edward C. Chung, declare under penalty of perjury under the laws of the State of Washington that I am
     attorney of record for the Plaintiff and partner of the law firm of CHUNG, MALHAS & MANTEL, PLLC with
3
     an address of 1037 NE 65th Street, Suite 80171, Seattle, Washington 98115; and I caused copies of Complaint
4    to be served with the U.S. District Court's ECF database on the date provided below:

5                        Respectfully submitted this 2nd day of July, 2020.
6
                                                                     /s/ Edward C. Chung
7                                                                    Edward C. Chung, WSBA# 34292
8

9

10                                                                                                                .

11

12

13

14

15

16

17

18

19

20

21

22

23

24
25
26
27
28


     PLAINTIFF’S CIVIL COMPLAINT FOR DAMAGES - PAGE 7 OF 7
                                                                                 CHUNG, MALHAS & MANTEL, PLLC
                                                                                       1037 NE 65th Street, Suite 80171
                                                                                           Seattle, Washington 98115
                                                                              Phone: (206) 264-8999 ♦ Facsimile (206) 264-9098
